THE COURT.
Motion to dismiss an appeal from an order denying a new trial. The record shows that notice of appeal from the judgment and from an order denying a new trial was duly given; that within a day or two succeeding an undertaking on appeal from the judgment was filed. Respondents contend that the appeal from the order should be dismissed because the same was not included in the undertaking given. Upon the authority of Mitchell v. California etc. Steamship Co., 154 Cal. 731, [99 Pac. 202], the motion must be denied. It is there held that the notice of appeal is sufficient regardless of the filing of the undertaking.
Motion denied.